No.   91-464

            IN THE SUPREME COURT OF THE STATE OF MONTANA




KEVIN A. SAUTER, Guardian ad Litem
for BRAD SAUTER, and KEVIN SAUTER,
individually,
                 Plaintiffs and Appellants,
     -vs-
SCHOOL DISTRICT NO. 2; JUDY EVANS; AND
JANE DOE,
               Defendants and Respondents.



APPEAL FROM:     District Court of the Thirteenth Judicial District,
                 In and for the County of Yellowstone,
                 The Honorable G. Todd Baugh, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                 David R. Paoli; Edwards      &   Paoli, Billings, Montana
            For Respondent :
                 Michael W. Tolstedt; Brown, Gerbase, Cebull, Fulton,
                 Harman & Ross, Billings, Montana



                               Submitted on Briefs:      February 27, 1992
                                              Decided:   March 31, 1992
Justice R. C. McDonough delivered the Opinion of the Court.

       This is an appeal from a negligence action brought against
Billings School District No. 2 for injuries suffered by Brad
Sauter, an elementary school student in that district.           The
District Court of the Thirteenth Judicial District, Yellowstone
County, granted a motion to dismiss on the basis of the legislative
immunity provisions of 5 2-9-111, MCA (1989).        This motion was
granted prior to the 1991 legislative amendment to said section.
We reverse.
       The only issue requiring our review is whether, in the case at
bar,   §   2-9-111, MCA, provides immunity to the School District. An
additional issue regarding the timeliness of the filing of this
appeal is raised by the respondents.        However, that issue was
resolved by order of this Court, October 22, 1991, whereby we
determined this appeal to be timely filed.
       Appellant, Brad Sauter (Sauter), was injured when his fingers
were caught in and crushed by the door at Ponderosa Elementary
School, School District No. 2, Billings, Montana.       At the time,
Sauter was a second grade student at the school.      Sauter alleges
that the injuries are the result of negligent supervision by the
defendants.      The action was dismissed on the basis of legislative
immunity as provided under 5 2-9-111, MCA (1989).
       Section 2-9-111, MCA, was amended by the 1991 Legislature.
Under the newly amended statute, a governmental entity is only
immune from its legislative acts and is no longer immune for its
administrative acts.    section 2-9-111, MCA.   The District Court
relied on our decisions in Peterson and Eccleston    and found the
School District to be immune from suit for allegations of failing
to provide a safe environment.      Peterson v. Great Falls School
District (1989), 237 Mont. 376, 773 P.2d 316; State of Montana Ex
Rel. Eccleston v. Montana Third Judicial District Court (1989), 240
Mont. 44, 783 P.2d 363.   However, 5 2-9-111, MCA, as amended, no
longer provides school districts immunity from claims such as
Sauter makes in the instant action.
     Generally, an appellate court must apply the law in effect at
the time it renders its decision.    Lee v. Flathead County (1985),
217 Mont. 370, 704 P.2d 1060; Thorpe v. Housing Authority of the
City of Durham (1969), 393 U.S. 268, 89 S. Ct. 518, 21 L. Ed. 2d 474.
When subsequent to judgment and prior to our decision on appeal,
the legislature amends an applicable statute, the amended version
of the statute is controlling to the case. Paulson v. Lee (1987),
229 Mont. 164, 745 P.2d 359.
     We conclude that      2-9-111, MCA, as amended in 1991, and
effective May   24, 1991, is controlling of the instant case.
Furthermore, we conclude, under 5 2-9-111, MCA (1991), Billings
School District No. 2 is not immune from suit for the alleged
negligent supervision of children at school. The District Court is
reversed.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be          by its filing as a public document
with the Clerk of this Court and by a report of its result to the

West Publishing Company.




 -
                                         March 31, 1992

                                 CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the following
named:


David R. Paoli
Edwards & Paoli
P.O. Box 20039
Billings, MT 59104-0039

Michael W. Tolstedt
Anderson, Brown, Gerbase, Cebull, Fulton, Harman & Ross
P.O. Drawer 849
Billings, MT 59103-0849

                                                     ED SMITH
                                                     CLERK OF THE SUPREME COURT